Exhibit 99.1 ROPHE MEDICAL TECHNOLOGIES INC. (A DEVELOPMENT STAGE COMPANY) Financial Statements Years Ended December 31, 2008 and 2007 and nine months periodS ended Setpember 30, 2009 and 2008 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Rophe Medical Technologies Inc.: We have audited the accompanying balance sheets of Rophe Medical Technologies Inc. as of December 31, 2008 and 2007 and the related statements of operations, shareholders’ equity and cash flows for the years then ended. Rophe Medical Technologies Inc.’s management is responsible for these financial statements.
